EATON VANCE TAX-MANAGED VALUE FUND Supplement to Statement of Additional Information dated March 1, 2009 Effective December 31, 2009, the following replaces "Tax-Managed Value Portfolio" under "Portfolio Managers." in "Investment Advisory and Administrative Services" for the period ended September 30, 2009: Number of Total Assets of Number of Accounts Total Assets of Accounts Tax-Managed Value Portfolio All Accounts All Accounts* Paying a Performance Fee Paying a Performance Fee* Matthew R. Beaudry Registered Investment Companies 2 $16,125.2 0 $0 Other Pooled Investment Vehicles 0 $ 0 0 $0 Other Accounts 0 $ 0 0 $0 John D. Crowley Registered Investment Companies 3 $16,396.0 0 $0 Other Pooled Investment Vehicles 0 $ 0 0 $0 Other Accounts 1 $ 0.4 0 $0 Stephen J. Kaszynski Registered Investment Companies 2 $16,125.2 0 $0 Other Pooled Investment Vehicles 0 $ 0 0 $0 Other Accounts 0 $ 0 0 $0 Michael R. Mach Registered Investment Companies 13 $19,135.9 0 $0 Other Pooled Investment Vehicles 17 $ 1,633.5 0 $0 Other Accounts 36 $ 4,048.2 0 $0 * In millions of dollars. December 29, 2009
